Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                              CASE NO.:

    JESUS GONZALEZ

            Plaintiff,
    vs.

    THE SALTY DONUT INC. and
    S MIAMI RETAIL BH LLC

                   Defendants.
                                                  /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

    hereby sues Defendant, The Salty Donut Inc., and Defendant, S Miami Retail BH LLC, for

    injunctive relief pursuant to 42 U.S.C. §§12181-12189 of the Americans with Disabilities

    Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                          JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

    the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

    vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

    events giving rise to this lawsuit occurred within the Southern District of Florida and the

    subject premises is located within the jurisdiction of this Court.

            3.      Defendants, The Salty Donut Inc. and S Miami Retail BH LLC, are both

    authorized to conduct, and are conducting, business within the State of Florida and within

    the jurisdiction of this court.



                                                      1
Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 2 of 8




                                               PARTIES

           4.       Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

    from what constitutes a “qualified disability” under the ADA as he is disabled with

    neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

    Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

    §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

           5.       Defendant The Salty Donut Inc. (also referenced as “Defendant Salty

    Donut,” “tenant,” “operator,” lessee” or “co-Defendant”) is a Florida corporation which is

    the owner and operator of the “The Salty Donut” donut shop located at 6220 S Dixie

    Highway, South Miami, Florida 33143.

           6.       Defendant S Miami Retail BH LLC (also referenced as “Defendant

    Landlord,” “Lessor,” “Owner,” or “co-Defendant”) is a Florida registered limited liability

    company which is the owner of Folio 09-4036-029-0110, a commercial real property.

                                                FACTS

           7.       At all times material hereto, the commercial space within Defendant

    Landlord’s 6220 S Dixie Highway real property has been leased to co-Defendant Salty

    Donut (the lessee). The lessee in turn has operated its “The Salty Donut” shop within that

    leased space.

           8.       The Salty Donut serves small batch craft donuts and beverages and is open to

    the general public and therefore is a place of public accommodation pursuant to 42 U.S.C.

    §12181(7)(B) as “[A] restaurant, bar, or other establishment serving food or drink” and

    §12181(7)(E) as a bakery.




                                                    2
Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 3 of 8




           9.      As the operator of a donut shop which is open to the public, Defendant Salty

    Donut is defined as a “Public Accommodation" within meaning of Title III because it is a

    private entity which owns, or operates a donut shop; 42 U.S.C. §12182, §12181(7)(B) &

    (E); 28 C.F.R. §36.104(2) & (5).

           10.     As the owner of commercial real property which is operated as a donut shop

    open to the public, S Miami Retail BH LLC is also a “Public Accommodation” pursuant to

    42 U.S.C. §12181(7)(B) & (E) and 28 C.F.R. §36.104(2) & (5).

           11.     Plaintiff has traveled to and enjoyed donuts at Defendant Salty Donut’s

    Wynwood location. Salty Donut opened a new location in South Miami, Florida at 6220 S.

    Dixie Highway which is convenient to Plaintiff’s home. On November 21, 2020 Plaintiff

    personally visited The Salty Donut South Miami location with the intent of purchasing

    donuts and eating at one of the outside dining tables.

           12.     On his November 21st visit he was unable to eat at the outside tables. While

    Plaintiff purchased donuts, he was unable to enjoy dining at the donut shop location because

    the outside dining tables did not accommodate his wheelchair.

           13.     Plaintiff has been denied full and equal access by the operator/lessee of The

    Salty Donut South Miami location (Defendant Salty Donut) and by the owner/lessor of the

    commercial building which houses donut shop (Defendant Landlord) due to barriers to

    dining inherent in the outdoor seating area as well as the failure of Defendants to provide a

    fully accessible ramp accessible parking with the closest path of travel to the entrance of the

    donut shop.

           14.     Plaintiff continues to desire to patronize The Salty Donut and in fact

    patronized the donut shop again on November 22nd and experienced the same lack of




                                                   3
Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 4 of 8




    accommodation as on his first visit. Clearly, Plaintiff continues to be injured in that he

    continues to be discriminated against due to the barriers to access to the donut shop and

    unequal accommodation which is in violation of the ADA.

           15.     As a result of the joint and several liability for the discrimination by

    Defendants, Plaintiff has suffered loss of dignity, mental anguish and other tangible injuries

    and has suffered an injury-in-fact.

           16.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

    Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

    this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

    attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                    COUNT I – VIOLATIONS OF TITLE III OF THE ADA

           17.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

    has been protecting disabled persons from discrimination due to disabilities since that time.

    Since 30 years have passed since enactment of the ADA, public accommodations and places

    of public accommodation have had adequate time for compliance.

           18.     Congress explicitly stated that the purpose of the ADA was to:

           (i)     provide a clear and comprehensive national mandate for the
                    elimination of discrimination against individuals with disabilities;
           (ii)    provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities; and,
           (iii)   invoke the sweep of congressional authority, including the power to
                    enforce the fourteenth amendment and to regulate commerce, in
                    order to address the major areas of discrimination faced on a daily
                    by people with disabilities.

                   42 U.S.C. §12101(b)(1)(2) and (4).

           19.     Prior to the filing of this lawsuit, Plaintiff personally visited The Salty Donut

    in order to purchase donuts and dine at the outdoor eating area established for the general



                                                   4
Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 5 of 8




    public. However Plaintiff was denied adequate accommodation because, as a disabled

    individual who utilizes a wheelchair for mobility, Plaintiff met architectural barriers when

    he parked his car, perambulated the ramp, ordering his donuts and attempted to sit at the

    outdoor seating area to enjoy his meal and therefore suffered an injury in fact.

           20.        Defendant Landlord and Defendant Salty Donut (the lessee and operator of

    The Salty Donut) have discriminated (and continue to discriminate) against Plaintiff by

    denying full and equal access to, and full and equal enjoyment of, goods, services, facilities,

    privileges, advantages and/or accommodations at the donut shop, in derogation of 42 U.S.C.

    §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to barriers to

    access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily achievable.

           21.        Plaintiff has been unable to, and continues to be unable to, enjoy full and

    equal safe access to, and the benefits of, all the accommodations and services offered at the

    donut shop by Defendants.

           22.        Defendants are jointly and singularly governed by the ADA and must be in

    compliance with the law and regulations. However, Defendant Landlord and operator

    Defendant Salty Donut have discriminated against disabled patrons in derogation of 28

    C.F.R. Part 36.

           23.        Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

    amended), the Department of Justice, Office of the Attorney General, promulgated Federal

    Regulations to implement the requirements of the ADA, known as the Americans with

    Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

    which said Department may obtain civil penalties of up to $75,000 for the first violation and

    $150,000 for any subsequent violation.




                                                   5
Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 6 of 8




                24.   The commercial space which is owned by Defendant Landlord which houses

    The Salty Donut is operated by Defendant Salty Donut. This commercial space is in

    violation of 42 U.S.C. §12181 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and both the

    owner/lessor and the tenant/lessee are discriminating against the Plaintiff as a result of inter

    alia, the following specific violations:

           i.         As to Defendant Salty Donut (the lessee/operator of the donut shop) and

    Defendant Landlord (jointly and severally), failure to have signage posted indicating the

    location of accessible entrance, in violation of 28 C.F.R. Part 36, Section 4.1.2(7)(c).

          ii.         As to Defendant Salty Donut (the lessee/operator of the donut shop) and

    Defendant Landlord (jointly and severally), failure to provide handrails on the ramp leading

    from the parking area to the donut shop as required by the 2010 ADA Standards for

    Accessible Design. Section 405.8 states that ramps with a rise greater than 6 inches shall

    have handrails which comply with Section 505. Section 505.2 states that handrails shall be

    provided on both sides of stairs and ramps, Section 505.3 states that those handrails must be

    continuous for the full length of the ramp, and Section 505.4 states that those handrails shall

    be placed at height between 34 inches and 38 inches vertically above the ramp surface.

    Thus, Defendants are in violation of 28 C.F.R. Part 36, Section 4.8.5 and ADA/ABA Design

    Compliance Code §505.2.

         iii.         As to Defendant Salty Donut (the lessee/operator of the donut shop) and

    Defendant Landlord (jointly and severally), the donut shop dining is inaccessible by

    wheelchair, in violation of 28 C.F.R. Part 36, Section 5.4, which requires that all dining

    areas, including outdoor seating areas be accessible. Specifically, outside seating area tables




                                                   6
Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 7 of 8




    provided for outside dining are not accessible to Plaintiff and his wheelchair, in violation of

    28 C.F.R. Part 36, Section 4.32.4.

           25.     Pursuant to the ADA, 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the

    Defendants (and each of them) are required to make the donut shop operating within the

    commercial public space accessible to persons with disabilities since January 28, 1992.

    Defendants have jointly and severally failed to comply with this mandate.

           26.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

    Plaintiff injunctive relief, including an order to alter the donut shop therein such that it is

    made readily accessible to, and useable by, individuals with disabilities to the extent

    required by the ADA, and closing the donut shop until the requisite modifications are

    completed.

           WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

    property owner and lessor Defendant S Miami Retail BH LLC and the lessee (operator of

    the donut shop) Defendant The Salty Donut Inc. and requests the following relief:

              a)        The Court declare that Defendants have violated the ADA;

              b)        The Court enter an Order directing Defendants to evaluate and neutralize

    their policies, practices and procedures toward persons with disabilities,

              c)        The Court enter an Order requiring Defendants to alter the facilities such

    that the donut shop is accessible to and usable by individuals with disabilities to the full

    extent required by the Title III of the ADA;

              d)        The Court award reasonable costs and attorney’s fees; and

              e)        The Court award any and all other relief that may be necessary and

    appropriate.




                                                   7
Case 1:20-cv-24906-RNS Document 1 Entered on FLSD Docket 12/01/2020 Page 8 of 8




    Dated this 1st day of December 2020.

                                           Respectfully submitted,

                                           /s/ J. Courtney Cunningham
                                           J. Courtney Cunningham, Esq.
                                           J. COURTNEY CUNNINGHAM, PLLC
                                           FBN: 628166
                                           8950 SW 74th Court, Suite 2201
                                           Miami, Florida 33156
                                           Telephone: 305-351-2014
                                           Email: cc@cunninghampllc.com
                                           Counsel for Plaintiff




                                           8
